Citation Nr: 0330123	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  02-03 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel








INTRODUCTION

The veteran served on active duty from March 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO), which denied the benefits sought 
on appeal.   

The July 2001 rating decision denied service connection for 
PTSD and Hepatitis C. Following the receipt of a timely 
notice of disagreement, a statement of the case was issued in 
March 2002.  In the veteran's March 2002 substantive appeal 
he indicated that he was only appealing the issue of service 
connection for PTSD.  Accordingly, the issue of service 
connection for Hepatitis C is not before the Board for 
appellate consideration.  


REMAND

The Board has determined that a remand is required and 
additional development is necessary in the current appeal on 
the issue of entitlement to service connection for PTSD.  The 
RO has denied this claim on the basis of the absence of any 
verifiable in-service stressor to support the current 
diagnosis of PTSD.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2003).]

In West v. Brown, 7 Vet. App. 70 (1994), the United State 
Court of Appeals for Veterans Claims (Court) held that in 
addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD. Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.

In this regard the veteran has reported several stressors, 
including being exposed to wounded servicemen when stationed 
at Walter Reed Hospital and the stress of being on guard duty 
when stationed in Qui Nhon.  His personnel records reflect 
that he was stationed at Walter Reed Hospital there from June 
to October 1969.  His principal duty was an auto repair parts 
specialist.  His records show he was stationed at Qui Nhon 
from April to November 1970 with his principal duty as a 
clerk typist.  

The Board finds that his statements regarding exposure to 
severely wounded servicemen at Walter Reed Hospital are 
consistent with duty at that facility and the Board is 
satisfied that he did pull guard duty on occasion while 
stationed at Qui Nhon.  Accordingly, these stressors are 
verified.  The Board finds that an attempt should be made to 
verify the remaining claimed stressors.  His personnel 
records indicate he was assigned to Co C. 701st Maint. Bn. 1st 
Inf. Div. from December 1969 to April 1970 with his principal 
duty as an auto repair parts specialist.  He was assigned to 
HHD, USASUPCOM QN from April to November 1970 with his 
principal duty as a clerk typist.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  Under that decision no less than a one-year 
notice for response is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (38 C.F.R. § 3.159).  
In addition, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all private 
and VA medical records pertaining to 
treatment for PTSD since discharge from 
active duty to the present which have not 
been previously submitted.  The RO should 
request treatment records from the VA 
Medical Center in Bedford, Massachusetts, 
covering the period from September 2001 
to the present.

3.  The RO should request the veteran to 
furnish any additional details of 
information concerning his stressors to 
assist in verification.  This information 
should include the approximate month and 
year, location, and units to which he was 
assigned, and names of injured or killed, 
including when assigned to 1st Infantry 
Division in DiAn:  

(a) driving in supply convoys, including 
to Shraug Valley, Saigon and/or Lai-Ke, 
including coming under enemy fire and 
witnessing a man killed; and 

(b) witnessing casualties brought in by 
helicopter after an ambush, and 

The RO should also inform the veteran 
that he may submit any additional 
information concerning the claimed 
inservice stressors, to include lay 
statements of individuals who can 
corroborate the stressor(s).

3.  The RO should request United States 
Armed Services Center for Research of 
Unit Records (USASCRUR) to verify the 
claimed stressors.  

4.  The RO is requested to make a 
determination as to whether the veteran 
was engaged in combat.

5.  A VA examination should be performed 
by a psychiatrist in order to determine 
the nature and severity of any 
psychiatric illness, to include PTSD.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.  All indicated 
tests are to be conducted.  The RO is to 
inform the examiner that only a 
stressor(s) which has been verified by 
the RO or the Board may be used as a 
basis for a diagnosis of PTSD.  As 
previously stated the veteran exposure to 
wounded servicemen while stationed at 
Walter Reed Army Hospital and being on 
guard duty on occasion while stationed at 
Qui Nhon are verified.  If the diagnosis 
of post-traumatic stress disorder is 
deemed appropriate, the examiner should 
specify whether each stressor found to be 
established by the record was sufficient 
to produce the post-traumatic stress 
disorder, and whether there is a link 
between the current symptomatology and 
one or more of the inservice stressors.  
A complete rational of any opinion 
expressed should be included in the 
examination report.

6.  Thereafter the RO should readjudicate 
the issue of entitlement to service 
connection for PTSD.  If the benefit 
sought is not granted the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




